Citation Nr: 1208364	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  00-02 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chest pain.

2.  Entitlement to an initial disability rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable disability rating for service-connected prostatitis. 


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In October 2000, the Veteran testified before a hearing officer at the above RO.  The Veteran also presented sworn testimony pertinent to this appeal before the undersigned Veterans Law Judge at a Travel Board hearing held at the New York RO in November 2005.  Transcripts of both hearings are associated with the record.

The Veteran's newly appointed representative has requested to be afforded with another Travel Board hearing concerning the Veteran's appeal involving his claimed chest pain.  See VA Form 9 dated August 16, 2011.  However, VA's laws and regulations provide that a claimant may have a hearing on appeal.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a) (emphasis added).  The use of "a" is very specific here and does not contemplate multiple hearings on the same appeal.  The Veteran has already been afforded a hearing before the Board in connection with this appeal.  The representative has not indicated that there is additional information or evidence pertinent to the claim, which requires the scheduling of another Board hearing and would not sufficiently be addressed through submission of written argument and/or evidence.  For these reasons, the representative's request for another Board hearing is denied.

In October 2006, the Board remanded the issues of service connection for a testicular disorder, service connection for chest pains, and service connection for a psychiatric disorder, to include PTSD, for further evidentiary development.  

However, in December 2009, service connection for PTSD was granted with a 30 percent disability evaluation effective December 16, 1998.  Due to the full grant of benefits sought on appeal, that issue (i.e., service connection for PTSD) is no longer subject to appellate review.  

When the case returned to the Board in May 2010, the Board granted service connection for prostatitis and remanded service connection for chest pains for further evidentiary development.  The case now returns to the Board following such action.  

For reasons explained below, further evidentiary development is still necessary before the Board may proceed to evaluate the merits of the Veteran's claim.  Also, because the Veteran has filed timely notices of disagreement (NODs) regarding the initial ratings assigned for his service-connected PTSD and prostatitis, these issues must also be remanded for issuance of a Statement of the Case (SOC), as will be explained below.  

Moreover, the Veteran has raised the issue of entitlement to service connection for hypertension, to be considered on a presumptive basis as a chronic disease as well as on a secondary basis (i.e., secondary to PTSD), during the course of this appeal.  See the October 2000 RO hearing transcript, page 20; see also the November 2005 Travel Board hearing transcript, pages 8-9.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the delay, a review of the evidentiary record reveals that this case must again be remanded for further evidentiary development and to ensure due process, for reasons explained below.

A.  Service connection for a disability manifested by chest pain

As stated above, this case was previously remanded in October 2006 and May 2010 in order to schedule the Veteran for another VA medical examination and obtain a medical opinion regarding the nature and etiology of his claimed chest pain.  (The March 1999 VA medical examination was inadequate because the examiner diagnosed costochondritis but provided no medical opinion on whether the diagnosis was causally related to service and did not review the Veteran's claims file).  In this regard, the examiner was asked to provide an opinion on the likelihood in terms of relative probability that the Veteran's diagnosed costochondritis or any other disorder related to the Veteran's chest pain was related to service to include symptomatology shown therein.  The examiner was further asked to provide a rationale for his conclusion and confirm that the claims folder was reviewed.   

Pursuant to the Board's remand, the Veteran underwent a medical examination in July 2010.  At that time, the examiner confirmed review of the claims folder and, after examination and interview of the Veteran, diagnosed him with atypical chest pain secondary to costochondritis (i.e., inflammation of the rib and its cartilage), gouty arthritis, and history of nonservice-connected bullet wound to the chest.  See Dorland's Illustrated Medical Dictionary 355, 427 (30th ed. 2003).  The examiner then concluded that the Veteran's costochondritis was not service-connected. 

In support of his conclusion, the examiner noted that the Veteran's service records were silent for on-going treatment or cardiac condition in the military.  The examiner also noted that the Veteran still had no diagnosed cardiac condition other than hypertension.  He further noted that the Veteran's nonservice-connected gout contributed to his costochondritis and his nonservice-connected bullet wound to the chest contributed to his chest wall discomfort.  

Unfortunately, however, the Board finds that the medical opinion provided by the examiner is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In particular, the Board notes that the Veteran answered "Yes" when asked if he had (or had a history of) pain or pressure in the chest in a July 1963 report of medical history.  Also, the Veteran's service treatment records (STRs) show that he sought treatment for substernal or chest pain in May 1964, May 1965, June 1965, and December 1965.  Further, the Veteran has stated that he first noticed chest pains in service and has experienced recurrent chest pain since that time.    

While the Board notes that the July 2010 VA medical examiner confirmed review of the Veteran's claims folder and clearly indicated review of the Veteran's STRs by mentioning the absence of treatment for a cardiac condition, he did not specifically discuss the above-mentioned STR entries regarding the Veteran's documented complaints of chest pain or the Veteran's competent lay statement alleging a continuity of symptomatology since service when providing his medical opinion.  For those reasons, a remand for a supplemental medical opinion is needed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination). 

In addition, review of the record indicates that the Veteran has filed a claim for disability benefits from the Social Security Administration (SSA). See, e.g., VA mental health note dated March 8, 2007.  Such records are potentially relevant to the Veteran's claim.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, because the records from SSA may contain pertinent information to the Veteran's claim, VA is obligated to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

B.  Higher initial ratings for PTSD and prostatitis

Also, as stated above, service connection for PTSD was established with a 30 percent disability rating effective December 16, 1998, in a December 2009 rating decision.  The Veteran was notified of the RO's decision later that month.  In November 2010, the Veteran through his representative submitted a letter requesting that it "serve as an official 'Notice of Disagreement' (NOD) to the December 4, 2009 VA decision" on the initial rating assigned for PTSD.  

In addition, service connection for prostatitis was granted in the May 2010 Board decision.  In implementing the award of benefits in the May 2010 rating decision, the RO assigned a zero percent (i.e., noncompensable) disability rating effective December 16, 1998.  The Veteran was notified of the RO's decision in June 2010.  In September 2010, the Veteran through his now former representative (who was his authorized representative at that time) submitted a statement wherein he disagreed with the disability evaluation assigned for his service-connected prostatitis in the June 2010 rating decision.  The Board finds that the Veteran's statement is a NOD regarding the initial disability rating assigned for his service-connected prostatitis.  

The Board notes that the November 2010 NOD regarding the initial rating assigned for PTSD, as well as the September 2010 NOD regarding the initial rating assigned for prostatitis, was received by the RO within the appeal period.  Therefore, the NODs are timely.  38 U.S.C.A. § 7105.  Because a timely NOD has been submitted for both issues, a remand is required in order to provide the Veteran with an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that Board should remand for issuance of SOC when NOD has been timely filed); 38 U.S.C.A. § 7105(d)(1).  Thereafter, the Veteran must submit a timely substantive appeal in order for these issues to be perfected for appeal to the Board.  38 U.S.C.A. § 7105.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain from SSA all records related to the Veteran's claim for Social Security disability benefits, including all medical records and copies of any decisions or adjudications, and associate them with the record.  All negative responses should be properly documented in the record, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.  

2.  Thereafter, obtain a supplemental medical opinion from the July 2010 medical examiner (or another appropriate medical professional if Dr. L.T. is unavailable), without further examination of the Veteran.  If another medical examination is needed in order to provide the requested opinion, please so schedule.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner/reviewer in conjunction with the examination.  

a.  Based on review of the claims folder, the examiner/reviewer should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current disorder manifested by chest pain had its onset in service, or is otherwise causally or etiologically related to active military service , to include any symptomatology shown therein; OR whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent.) 

b.  In providing the opinion, the examiner/reviewer should discuss lay and medical evidence contained in the Veteran's STRs, to include the July 1963 report of medical history and pertinent STR entries dated in May 1964, May 1965, June 1965, and December 1965.  The examiner/reviewer should also discuss post-service lay and medical evidence in support of his or her conclusions, to include the Veteran's hearing testimony that he first noticed chest pain in service and has experienced recurrent chest pain since that time.  See October 2000 RO hearing transcript, pages 3-5.  The credibility of the lay evidence as it relates to the history of chest pain should be addressed, if appropriate, in light of the medical history and other relevant evidence included in the claims folder.   

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

 A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner/reviewer cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so.  

3.  After the above development has been accomplished to the extent possible, the claim for entitlement to service connection of a disability manifested by chest pain should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given an appropriate period of time for response. The case should then be returned to the Board, if in order. 

4.  Send the Veteran an SOC with respect to the issues of entitlement to an initial disability rating higher than 30 percent for service-connected PTSD and entitlement to a compensable disability rating for service-connected prostatitis, to include notification of the need and the appropriate time period in which to file a substantive appeal.  If, and only if, a timely substantive appeal is filed in response, this issue should be returned to the Board for appellate review.

The purpose of this remand is to undertake additional development and ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

